Exhibit 10.1 OFFICE LEASE This Office Lease (this “ Lease ”), dated as of the date set forth in Section1.1 , is made by and between TRIZEC WILSHIRE CENTER, LLC, a Delaware limited liability company (“ Landlord ”), and CATASYS, INC., a Delaware corporation (“ Tenant ”). The following exhibits are incorporated herein and made a part hereof: ExhibitA (Outline of Premises); ExhibitB (Work Letter); ExhibitC (Form of Confirmation Letter); ExhibitD (Rules and Regulations); ExhibitE (Judicial Reference); and ExhibitF (Additional Provisions). 1 BASIC LEASE INFORMATION . 1.1 Date: November 6 , 2013 1.2 Premises. “ Building ”: 11601 Wilshire Boulevard, Los Angeles, California, commonly known as Wells Fargo Center (formerly known as Wachovia Center) . “ Premises ”: Subject to Section2.1.1 , rentable square feet of space located on the ninth (9 th )floor of the Building and commonly known as Suite
